



Exhibit 10.3


POOL CORPORATION
EXECUTIVE OFFICER ANNUAL INCENTIVE PLAN


1.Purpose. The purpose of the Pool Corporation Executive Officer Annual
Incentive Plan (the Plan) is to advance the interests of Pool Corporation (the
Company) by providing an annual incentive bonus to be paid to certain designated
executive officers of the Company based on the achievement of pre-established
performance goals.


2.Qualification as Performance-Based Compensation. The Plan provides for an
opportunity to earn an annual incentive bonus based on the achievement of
pre-established quantitative performance goals. It is the Company’s intention to
structure and operate the Plan such that the incentive bonus will qualify as
performance-based compensation under Section 162(m) of the Internal Revenue Code
of 1986, as amended (Section 162(m)) and be fully deductible by the Company for
federal income tax purposes.


3.Stockholder Approval. For purposes of qualifying the annual incentive bonus as
performance-based compensation under Section 162(m), the payment of any
incentive bonus hereunder is subject to the approval of the Plan, including the
performance goals used in the Plan, by the stockholders of the Company.


4.Administration. The Plan shall be administered by the Compensation Committee
of the Board of Directors of the Company or, if all of the members of the
Compensation Committee do not qualify as “outside directors” under Section
162(m), by a subcommittee of the Compensation Committee, all of the members of
which qualify as “outside directors.” The authority of the committee or
subcommittee that administers the Plan (the Committee) shall include, in
particular, authority to:


(a)designate participants for a particular year;


(b)establish performance goals and objectives for a particular year;


(c)establish regulations for the administration of the Plan and make all
determinations deemed necessary for the
administration of the Plan; and


(d)certify as to whether performance goals have been met.


5.Eligibility. The Committee shall designate no later than 90 days after the
beginning of each fiscal year the executive officers of the Company who shall
participate in the Plan that year.


6.Incentive Bonus. No later than 90 days after the beginning of the fiscal year
for which an incentive bonus is to be payable hereunder (a Plan Year), the
Committee shall establish the performance goals for that year, the objective
criteria pursuant to which the incentive bonus for that year is to be payable
and the factors that will be considered in determining the bonus. No participant
may be paid an incentive bonus for any Plan Year in excess of an amount that is
the lesser of two times base salary or $2,000,000. The Committee has the
discretion to decrease, but not increase, the amount of the incentive bonus that
is payable under the terms of the pre-established performance goals for the
applicable Plan Year.


7.Performance Goals. The performance goals for each Plan Year shall apply to
performance of the Company or one or more of its divisions, segments,
subsidiaries or lines of business and shall include one or more of the following
criteria: earnings per share, return on assets, an economic value added measure,
shareholder return, earnings, stock price, return on equity, return on total
capital, return on invested capital, return on investments, expenses,
management, cash flow, revenue, gross margin, operating income, EBITDA, EBIT,
NOPA or customer growth; and net income. The performance goals may be subject to
such adjustments as are specified in advance by the Committee. For any Plan
Year, performance goals may be measured on an absolute basis or relative to a
group of peer companies selected by the Committee, relative to internal goals or
industry or market benchmarks, relative to a market index or relative to levels
attained in prior years. The Committee may change the performance goals each
Plan Year to any of those listed above and may also change the targets
applicable to the performance goals from year to year.







--------------------------------------------------------------------------------





8.Payment of Incentive Bonus. As soon as practicable after the Company has
publicly announced its earnings for the fiscal year for which the incentive
bonus will be paid, the Committee shall evaluate the Company’s performance to
determine the amount of the incentive bonus that has been earned. In performing
such evaluation, the Committee shall make adjustments for the following:


(a)cumulative effect of accounting changes;


(b)
extraordinary items as described in management’s discussion and analysis of
financial condition and results of operations appearing in the annual report to
stockholders for the applicable year; and



(c)discontinued operations.


The Committee may also specify by no later than 90 days after the beginning of
each Plan Year other adjustments to be made with respect to the incentive bonus
to be paid for the current Plan Year, including without limitation, adjustments
related to the effects of changes in tax laws applicable to the Company during
the Plan Year; acquisition-related charges and/or impact on results; major
capital and stock restructuring; goodwill and other non-cash impairment charges;
asset write-downs; interest expenses and any accrued interest associated with
the cost of repurchases of our stock or issuance of dividends; constant currency
adjustments or foreign currency gains and losses; items related to financing
activities such as interest rate swap agreements and write-offs of previously
capitalized costs from refinancing activities; litigation, claims, judgments or
settlements and associated fees; the effects of changes in laws or provisions
affecting reported results; accruals for reorganization and restructuring
programs; unrealized gains or losses on investments; and other specified unusual
or infrequently occurring items (less the amount of related income taxes), as
those terms are used in Financial Accounting Standards Board Accounting ASC
225-20.
The Committee shall certify, either in writing or by the adoption of written
resolutions, prior to the payment of any incentive bonus under the Plan, that
the performance goals applicable to the incentive bonus payment were met. The
incentive bonus may be paid in whole or part in the form of cash or stock of the
Company in the discretion of the Committee. Shares of stock issued in payment
hereunder may be paid under any of the Company’s stock-based incentive plans
that provide for such grants of stock or stock-based awards. The incentive bonus
will be paid by the March 15 following the end of the Plan Year for which it was
earned, unless deferred under a separate benefit plan of the Company.
9.Termination of Employment. In order to be eligible to receive a bonus under
the Plan, a participant must be an employee of the Company at the end of the
Plan Year, unless this requirement is waived by the Committee under such special
circumstances as may be determined by the Committee. Any incentive bonus payment
to a participant, or the conditions thereof, upon termination of employment that
deviate from the terms and conditions otherwise specified herein must be
approved by the Committee and will only be considered for approval if such
deviation would not, in the opinion of counsel to the Company, limit the
Company’s federal income tax deduction for such incentive bonus payment under
Section 162(m).


10.Forfeiture and Recovery of Benefits. Awards under the Plan are subject to the
Company’s clawback policy included in the Corporate Governance Guidelines, as
such policy may be amended from time to time, and the Company reserves the right
to recover any incentive bonus awarded under the Plan in accordance with such
policy.


11.Employee Rights Under the Plan. Nothing in this Plan shall be construed to:


(a)grant any officer of the Company any claim or right to be granted an award
under this Plan;


(b)limit in any way the right of the Company to terminate a participant’s
employment with the Company at any time; or


(c)be evidence of any agreement or understanding, express or implied, that the
Company will employ a participant in
any particular position or at any particular rate of remuneration.


12.Assignments and Transfers. A participant may not assign, encumber or transfer
his or her rights and interests under the Plan.







--------------------------------------------------------------------------------





13.Amendment and Termination. The Committee may amend, suspend or terminate the
Plan at any time in its sole and absolute discretion. Any amendment or
termination of the Plan shall not, however, affect the right of a participant to
receive any earned but unpaid incentive bonus.


14.Withholding of Taxes. The Company shall deduct from the amount of any
incentive bonus paid hereunder any federal or state taxes required to be
withheld.


15.Term of Plan. The Plan applies to each of the five Plan Years during the
period beginning January 1, 2016 and ending December 31, 2020, unless terminated
earlier by the Committee.


16.Performance-Based Compensation under Section 162(m) of the Internal Revenue
Code. The Company intends that any incentive bonus paid to an executive officer
under the Plan will qualify as performance-based compensation under Section
162(m). Nothing in this Plan precludes the Company from making additional
payments or special awards to a participant outside of the Plan that may or may
not qualify as performance-based compensation under Section 162(m), provided
that such payment or award does not affect the qualification of any bonus paid
or payable under the Plan as performance-based compensation.


17.Section 409A of the Internal Revenue Code. It is intended that incentive
bonus payments under the Plan qualify as short-term deferrals exempt from the
requirements of Section 409A of the Internal Revenue Code, as amended, and the
regulations and guidance promulgated thereunder (“Section 409A”). In the event
that any incentive bonus payment does not qualify for treatment as an exempt
short-term deferral, it is intended that such amount will be paid in a manner
that satisfies the requirements of Section 409A. The Plan shall be interpreted
and construed accordingly.


18.No Vested Interest or Right. At no time before the actual payout of an
incentive bonus to any participant under the Plan shall any participant accrue
any vested interest or right whatsoever under the Plan, and the Company has no
obligation to treat participants identically under the Plan.







